DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 17 August 2021 has been entered; claims 1-18, 20-22, and 29 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
 
Response to Arguments
Applicant's arguments, see Pages 5-10 of the Remarks filed 17 August 2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments about the fused edge on Pages 5-7, the Examiner disagrees that Benesi/JP (‘940) does not teach fused regions. JP (‘940) discloses that the filter cloth comprises a fused region of 10mm to 50 mm (“between 5 mm and 70 mm”) at the edge part of the filter cloth (Abstract; Paragraph [0018]), “at either side of a permeable filtration area”).  Applicant argues that JP (‘940) teaches reduced filtration efficiency, clogging, and poor balance if the filter fabric has hot-sealed fused regions and a dtex over 2000; reference was found in Paragraph [0010] in the machine translation to preferred embodiments between 30-2000 dtex. 

Applicant’s arguments regarding the fused hot slit edge on Pages 7-8 of the Remarks are not found to be persuasive due to the reasoning discussed below in the rejection, and because JP (‘940) does not teach away from the combination of fused edge and hot slit edge technology, which is the result of the modification of the teachings of Benesi with JP (‘940) and Applicant Admitted Prior Art in Paragraphs [0004-0007]).  Applicant’s arguments on mechanical loads are not found to be persuasive, as the disclosed belt filter of Benesi/JP (‘940)/Applicant admitted prior art as discussed below is capable of being used in tower filter press. The components and structure of the recited belt are not limited by the preamble intended use limitations.  It has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 20-22, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "hot" and “smooth” in claims 1 and 29 are relative terms which render the claim indefinite.  The terms "hot" and “smooth” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the Examiner sill consider the limitations as being met by a “fused region” at the longitudinal edges.  Furthermore, the Examiner notes that these product-by-process limitations do not appear to be critical or even have any appreciable effect on the edge belt strength/reinforcement (Paragraphs [0025, 0048]).  

Regarding claims 2-18 and 20-22, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18, 20, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Benesi et al. (U.S. Patent # 5615713) in view of JP # 2005058940A and Applicant Admitted Prior Art, hereinafter “Benesi” and “JP ’940”.
	With respect to claims 1-3, 5, 6, 9, 10, 12, 14, 18, 20, and 29, Benesi teaches a pressure belt filter (Column 3, lines 25-27; Column 5, lines 5-10), capable of being used in tower press 
Benesi teaches that dimensional stability of the fabric is facilitated by using heat activated adhesive yarns (Column 7, line 5, 14; “fusing yarn”), and also that the fabric can be heat-treated to set and/or crimp the fabric (Column 9, lines 4-25), but does not specifically teach the fused region specifically along each longitudinal edge of the belt or that the fusing yarn has the recited linear density.  
JP ‘940 discloses a filter cloth (Abstract) comprising a warp yarn consisting of synthetic fiber (A) and a weft yarn consisting of synthetic fiber (B), wherein the filter cloth comprises a fused region of 10mm to 50 mm (“between 5 mm and 70 mm”) at the edge part of the filter cloth (Abstract; Paragraph [0018]), “at either side of a permeable filtration area”), said fused region being formed from the warp yarn, the weft yarn and a two-component, core-sheath conjugated fiber comprising synthetic resin (C) and synthetic resin (D) provided for fusing the warp yarn and the weft yarn together (see Abstract, Paragraphs [0009-0011, 0014, 0015, 0018, 0021, 0022, “fusing yarn is a multi-filament structure”).  
In Example 1 (Paragraph [0022]), JP ‘940 discloses a bi-component, core sheath fiber comprising a PFTE core and a polyester copolymer sheath having a melting point of 160°C (“between 70 and 180°C”), wherein PTFE fibers of melting point 260°C is used as warp and weft yarns (“melting point of the fusing yarn is lower than the melting point of the warp and weft yarn”’ “monofilament warp yarn”), wherein the linear density of the bi-component, core sheath fiber comprising a PFTE core and a polyester copolymer sheath is 560 dtex, just outside the claimed range of 25 to 500 dtex (“a density below the density of the warp and weft yarns”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the general teaching of adhesive yarns of Benesi with the fusing yarn In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding the limitations “wherein the fused regions have smooth hot slit longitudinal edges for preventing fraying”, Applicant discusses in the Background of the Invention that it is common practice to seal or reinforce edges of the belt on either side of the filtration area (Paragraph [0004]), by ultrasonic means (Paragraphs [0005, 0006]) or by hot knife technology to smooth edges by slitting (Paragraph [0007, 0008]); therefore, the limitations are considered to be admissions of prior art (see MPEP 2129).  Applicant’s admitted knowledge of prior art may be used in determining patentability of their claimed subject matter. In re Davis, 305 F.2d 501, 134 USPQ 256 (CCPA 1962).
Moreover, Paragraphs [0025, 0048] teaches that hot knife slitting is not even critical to the strength and stability of the belt (see also Paragraph [0063]; belt E1 results in Table, and see also in Paragraph [0025]: “hot knife slitting provides no or very little strength/reinforcement to the edge of the belt”). Therefore, it seems as though the improvements in strength and fraying tendency are attributed to the fusing yarns and also the linear density of the warp/weft yarns (i.e., claimed features). 
Additionally, the Examiner submits that these limitations are indefinite (see above 112(b) rejections) and are merely product by process limitations; there is no evidence that a “smooth” edge, itself a relative concept, is not obtained by the heat fusing of Benesi in view of JP (‘940). It has been held that “[E]ven though product-by-process claims are limited by and defined by the In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an non-obvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding the recitation of the parallel orientation of the fusing yarn to the warp yarn, the Examiner submits that Paragraph [0044] merely indicates that the fusing yarn may be parallel with the warp yarn; there is no evidence indicating such orientation of the fusing yearn is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). JP ‘940 actually teaches in the Example 1 embodiment that the fusing yarns are used as the warp yarns in Paragraph [0022]; therefore, it is submitted that the orientation is the same and parallel to the adjacent warp yarns adjacent to the fused edge area.  
With respect to claims 4, 7, and 8, Benesi in view of JP ‘940 discloses that when the synthetic fibers of the warp and weft yarns have a melting point of about 160°C such as polypropylene, synthetic fiber C is preferably polyethylene having a melting point of about 110°C (“between 70 and 140°C”), considered to be consistent with “low-density polyethylene” (see JP ‘940: Paragraph [0015]). 
With respect to claims 11, Benesi in view of JP ‘940 discloses that the synthetic fiber (A) and (B) can be polyamide or polyester and synthetic fiber (C) can be low melting point co-polyester (see JP ‘940: Paragraph [0014]).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  In this case, JP ‘940 does not specify the workable ranges for the fusing/warp yarn ratio, but they do describe the general conditions of the claim, namely that warp and fusing yarns are present. It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by JP ‘940.
With respect to claims 15 and 16, Benesi in view of JP ‘940 discloses a fused area of 10 to 50 mm (see JP ‘940: Paragraph [0018]), overlapping or touching “between 30 and 70 mm” and “between 50 and 70 mm”.  
Benesi in view of JP ‘940 and the claims differ in that JP ‘940 does not teach the exact same proportions for the dimensions of the fused edge region as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in fused region width taught by JP ‘940 overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in JP ‘940, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Additionally, the Examiner submits that there is no evidence indicating such dimensions are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to claim 21, Benesi in view of JP ‘940 discloses a twill weave (see Benesi: Column 9, lines 29-38; Fig. 4, and JP ‘940): Paragraph [0022]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Benesi et al. (U.S. Patent # 5615713) in view of JP # 2005058940A and Applicant Admitted Prior Art as applied to claim 1, and further in view of Genin et al. (U.S. Patent # 2893442), hereinafter “Benesi”, “JP ’940”, and “Genin”.
With respect to claim 17, Benesi in view of JP ‘940 is silent with respect to a diameter of the bi-component fibers.
Genin teaches a similar warp and weft material wherein the binding yarn having a diameter of about 0.004 inch (equiv. 0.101mm) (Column 3, lines 27-32).
Given that Benesi in view of JP ‘940 does not teach a fiber diameter and Genin teaches a successful diameter for a fusing (i.e. binder fiber) is 0.101 mm, one of ordinary skill in the art would have found it obvious to try making the fiber diameter of the fibers of Benesi/JP ‘940 about 0.101mm, because it is recognized in the art as a successful bi-component fiber diameter for a fusing fiber.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benesi et al. (U.S. Patent # 5615713) in view of JP # 2005058940A and Applicant Admitted Prior Art as applied to claim 1, and further in view of McAliley et al. (U.S. Patent # 4781223), hereinafter “Benesi”, “JP ’940”, and “McAliley”.

McAliley teaches a tracer yarn in a weaving process wherein the tracer yarn allows for “expeditious alignment” during weaving (col. 17, lines 43-47). This is common in the art of weaving.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a tracer yam to allow for easy alignment during weaving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        26 August 2021